16155931DETAILED ACTION
	This is the second office action in response to amendments filed 05/12/2021. Claim 2 is cancelled. Claims 1 and 3-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 05/12/2021, with respect to Claims 1-20, specifically that Hoye does not teach the claimed limitation of determining accidents not involving the equipped vehicle have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art as disclosed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeti (US 20150175072) as applied to claim 1 above, and further in view of Daniel (US 20140063196).
Regarding claim 1, Sabeti teaches a vehicular safety system (vehicle vision system 12), said vehicular safety system comprising:
a driver-side camera disposed at a driver side door of a vehicle equipped with said vehicular safety system and a passenger-side camera disposed at a passenger side door of the equipped vehicle ([0021] "sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle" with Fig. 1 showing a camera on the driver-side 14c and a camera on the passenger-side 14d); 
wherein said driver-side camera and said passenger-side camera have respective fields of view exterior the equipped vehicle ([0049] discusses the cameras detecting objects in the field of view of the one or more cameras), and wherein said driver-side camera captures image data and said passenger-side camera captures image data ([0021] “processor 18 that is operable to process image data captured by the cameras”);
a control disposed at the equipped vehicle ([0021] a control or electronic control unit or processor 18) and comprising a processor that processes image data captured by said driver-side camera and image data captured by said passenger-side camera ([0021] processor 18 that is operable to process image data captured by the cameras);
wherein said control, responsive to processing at said processor of image data captured by said driver-side camera and image data captured by said passenger-side camera, determines a potential hazardous condition at the driver side door and/or the passenger side door ([0041] discusses detecting the presence or approach of a pedestrian or bicycle to determine if the detected object may collide with the door of the vehicle if the door is opened with the object collision being interpreted as a potentially hazardous condition);
wherein the determined potential hazardous condition comprises a determination that the driver-side door or the passenger-side door, when opening, will impact an object detected at the respective driver-side door or the passenger-side door ([0041] “The present invention thus is operable to detect the presence or approach of a pedestrian or bicycle to determine if the detected object may collide with the door of the vehicle if the door is opened”);
wherein, responsive to determination of the potential hazardous condition, said control controls the equipped vehicle to mitigate the potential hazardous condition by limiting opening of the respective driver-side door or the passenger-side door ([0022] “The door open protection function of the present invention monitors objects that are in the path of a door open trajectory and warns the driver or passenger of the vehicle or may limit or restrict door opening (whereby the driver or passenger could override the door opening restriction)”);
wherein said control receives image data captured by at least one other camera disposed at the equipped vehicle ([0022] discusses the image processor being operable to receive image data from one or more cameras),
Sabeti does not teach wherein said control, responsive to processing of image data captured by the at least one other camera, determines that an accident not involving the equipped vehicle has occurred within the field of view of the at least one other camera; and wherein said control communicates information pertaining to the determined accident to emergency personnel.
Daniel teaches wherein said control, responsive to processing of image data captured by the at least one other camera, determines that an accident not involving the equipped vehicle has occurred within the field of view of the at least one other camera ([0031] discusses using a camera to determine whether an accident as occurred using object recognition software); and wherein said control communicates information pertaining to the determined accident to emergency personnel ([0006] discusses transmitting traffic conditions determined by the camera to emergency services giving an example of transmitting live video with [0033] discussing this including route information).
Daniel does not explicitly teach using cameras attached to vehicles to determine if an accident has happened. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle camera system of Sabeti and modify it with the accident determination of Daniel as the use of cameras on vehicles is known in the art as shown in Sabeti and Daniel teaches that having cameras that detect accidents and route emergency services to those accidents allows for emergency services to arrive at the scene of an accident more quickly and be able to assess the scene before they arrive [0005] and allows for sharing of camera and data information with entities that do not have that specific camera on them.

Regarding claim 3, modified Sabeti teaches a vehicular safety system as described above. Sabeti does not explicitly teach wherein the communicated information includes location data associated with the location of the accident.
Daniel teaches wherein the communicated information includes location data associated with the location of the accident ([0006] discusses transmitting traffic conditions determined by the camera to emergency services with [0033] discussing this including route information with this route information including algorithms using GPS devices with these being interpreted as location data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle vision safety system of Sabeti and modify it with the accident determination of Daniel as the use of cameras on vehicles is known in the art and Daniel teaches that having cameras that detect accidents and route emergency services to those accidents allows for emergency services to arrive at the scene of an accident more quickly and be able to assess the scene before they arrive [0005].

Regarding claim 12, Sabeti teaches a vehicular safety system (vehicle vision system 12), said vehicular safety system comprising:
a driver-side camera disposed at a driver side door of a vehicle equipped with said vehicular safety system and a passenger-side camera disposed at a passenger side door of the equipped vehicle ([0021] "sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle" with Fig. 1 showing a camera on the driver-side 14c and a camera on the passenger-side 14d); 
wherein said driver-side camera and said passenger-side camera have respective fields of view exterior the equipped vehicle ([0049] discusses the cameras detecting objects in the field of view of the one or more cameras), and wherein said driver-side camera captures image data and said passenger-side camera captures image data ([0021] processor 18 that is operable to process image data captured by the cameras);
a control disposed at the equipped vehicle ([0021] a control or electronic control unit or processor 18) and comprising a processor that processes image data captured by said driver-side camera and image data captured by said passenger-side camera ([0021] processor 18 that is operable to process image data captured by the cameras);
wherein said control, responsive to processing at said processor of image data captured by said driver-side camera and image data captured by said passenger-side camera, determines a potential hazardous condition at the driver side door and/or the passenger side door ([0041] discusses detecting the presence or approach of a pedestrian or bicycle to determine if the detected object may collide with the door of the vehicle if the door is opened with the object collision being interpreted as a potentially hazardous condition);
wherein the determined potential hazardous condition comprises a determination that the driver-side door or the passenger-side door, when opening, will impact an object detected at the respective driver-side door or the passenger-side door ([0041] “The present invention thus is operable to detect the presence or approach of a pedestrian or bicycle to determine if the detected object may collide with the door of the vehicle if the door is opened”);
wherein, responsive to determination of the potential hazardous condition, said control controls the equipped vehicle to mitigate the potential hazardous condition by limiting opening of the respective driver-side door or the passenger-side door ([0022] “The door open protection function of the present invention monitors objects that are in the path of a door open trajectory and warns the driver or passenger of the vehicle or may limit or restrict door opening (whereby the driver or passenger could override the door opening restriction)”).
Sabeti does not teach wherein said control, responsive to processing of image data captured by said driver-side camera and image data captured by said passenger-side camera, determines that an accident not involving the equipped vehicle has occurred within the field of view of one of said driver-side camera and said passenger-side camera and wherein said control communicates information pertaining to the determined accident to emergency personnel.
Daniel teaches and wherein said control, ([0031] discusses using a camera to determine whether an accident as occurred using object recognition software); and wherein said control communicates information pertaining to the determined accident to emergency personnel ([0006] discusses transmitting traffic conditions determined by the camera to emergency services giving an example of transmitting live video with [0033] discussing this including route information).


Regarding claim 13, modified Sabeti teaches a vehicle safety system as discussed above. Sabeti does not explicitly teach wherein the communicated information includes location data associated with the location of the accident.
Daniel teaches wherein the communicated information includes location data associated with the location of the accident ([0006] discusses transmitting traffic conditions determined by the camera to emergency services with [0033] discussing this including route information with this route information including algorithms using GPS devices with these being interpreted as location data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle vision safety system of Sabeti and modify it with the accident determination of Daniel as the use of cameras on vehicles is known in the art and Daniel teaches that having cameras that detect accidents and route emergency services to those accidents allows for emergency .

Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeti in view of Daniel and further in view of Nishida (US 10147247).
Regarding claim 4, modified Sabeti teaches a vehicle safety system as discussed above. Daniel further teaches transmitting live video to emergency services as described above. It does not explicitly teach wherein the communicated information includes image information derived from image data captured by the at least one other camera disposed at the equipped vehicle.
Nishida teaches wherein the communicated information includes image information derived from image data captured by the at least one other camera disposed at the equipped vehicle (Figs. 3A, 4A and 4B - steps S17-S24 with Col. 6 lines 11-27 discussing the on-vehicle cameras 135 such as a front camera that monitors the area in front of the vehicle 200, side cameras that monitor the area to the sides of the vehicle 200, and a back camera that monitors the area in the back of the vehicle 200 and Col. 8 lines 10-15 discussing sending the images to the notification center).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Sabeti and further modify it with the emergency notification of Nishida as the image data can be used to explain the extent and cause of the accident. 

Regarding claim 14, modified Sabeti teaches a vehicle safety system as discussed above. Daniel further teaches transmitting live video to emergency services as described above. It does not explicitly teach wherein the communicated information includes image information derived from image data captured by the one of said driver- side camera and said passenger-side camera.
Nishida teaches wherein the communicated information includes image information derived from image data captured by the one of said driver- side camera and said passenger-side camera (Figs. 3A, 4A and 4B - steps S17-S24 with Col. 6 lines 11-27 discussing side cameras that monitor the area to the sides of the vehicle 200 and Col. 8 lines 10-15 discussing sending the images to the notification center).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Sabeti and further modify it with the emergency notification of Nishida as the image data can be used to explain the extent and cause of the accident. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sabeti in view of Daniel and further in view of Rajakondala (US 20190043359) and Altinger (US 20180151072).
Regarding claim 5, modified Sabeti teaches a vehicle safety system as discussed above. It does not explicitly teach wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at a parking lot that the equipped vehicle is at, and wherein said control, responsive to the communication, determines if another vehicle is approaching an intersection in the parking lot and may collide with the equipped vehicle.
Rajakondala teaches wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at a parking lot that the equipped vehicle is at ([0018] "V2I systems may be equipped with additional sensors such as…cameras" with [0022] discussing a communication interface between infrastructure that is equipped with the safety node and vehicles that are equipped with the safety node)
and wherein said control, responsive to the communication, determines if another vehicle is approaching an intersection in the parking lot and may collide with the equipped vehicle ([0024] gives an example of safety node operation “the traffic light node 108 can provide each vehicle 112a, 112b with information as to movement by the other vehicle. The traffic light node 108 tracks the movement of both vehicles 112a, 112b and may broadcast a DSRC alert, for example, if the traffic light node 108 determines that the vehicle 112a is traveling so fast that it could run a red light at the intersection 104 and collide with the vehicle 112b”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Sabeti and further modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.
However, Rajakondala does not explicitly teach a plurality of cameras disposed at a parking lot. Altinger teaches a plurality of cameras disposed at a parking lot ([0038] 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Sabeti modified with Rajakondala and further modify it with the parking lot camera communication of Altinger as cameras are frequently already installed in parking environments and such parking environments often have visual obstacles that lie outside of the detection range of an autonomous vehicle [0011].

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sabeti in view of Daniel, Rajakondala and Altinger and further in view of Lefevre (US 20160185347).
Regarding claim 6, modified Sabeti teaches a vehicle safety system as discussed above. It does not explicitly teach wherein, responsive to determination that the other vehicle is approaching the intersection in the parking lot and may collide with the equipped vehicle, said control controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle.
Lefevre teaches wherein, responsive to determination that the other vehicle is approaching the intersection in the parking lot and may collide with the equipped vehicle, said control controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle ([0050] discussing an example embodiment where two vehicles are approaching an intersection with [0055] 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of Sabeti modified with Daniel, Rajakondala and Altinger and further modify it with the vehicle communication of Lefevre as it would have been obvious to include a braking system control once a potential collision was determined as it would create a safety redundancy in case the driver did not respond to a haptic alert.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeti in view of Daniel and further in view of Rajakondala (US 20190043359).
Regarding claim 7, modified Sabeti teaches a vehicle safety system as discussed above. Sabeti does not explicitly teach wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching, and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle.
Daniel teaches image capture by a camera at an intersection (at least [0015] depicting camera 114 in Fig 1A), but does not show all the specifics of plurality of  cameras. 
wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching ([0018] "V2I systems may be equipped with additional sensors such as…cameras" [0020] the sensor-equipped node 20 may be provided in or on traffic signals  [0022] vehicles 112a and 112b equipped with safety nodes 114a and 114b and are moving toward traffic light), and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle ([0024] the traffic light node 108 can provide each vehicle 112a, 112b with information as to movement by the other vehicle. The traffic light node 108 tracks the movement of both vehicles 112a, 112b and may broadcast a DSRC alert, for example, if the traffic light node 108 determines that the vehicle 112a is traveling so fast that it could run a red light at the intersection 104 and collide with the vehicle 112b.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Sabeti and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected to reduce more possible collisions.

Regarding claim 8, modified Sabeti teaches a vehicle safety system as discussed above. Sabeti does not explicitly teach wherein the cameras are disposed at traffic signals at the intersection.
wherein the cameras are disposed at traffic signals at the intersection ([0020] "The sensor-equipped node 20 may be provided as a stationary node, e.g., in or on traffic signals, signs…").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Sabeti and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.

Regarding claim 9, modified Sabeti teaches a vehicle safety system as discussed above. Sabeti does not explicitly teach wherein the cameras are disposed at stop signs at the intersection.
Rajakondala teaches wherein the cameras are disposed at stop signs at the intersection ([0020] "The sensor-equipped node 20 may be provided as a stationary node, e.g., in or on traffic signals, signs…" with stop signs being interpreted as a sign).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Sabeti and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.

Regarding claim 10, modified Sabeti teaches a vehicle safety system as discussed above. Sabeti further teaches an alert responsive to the determination of a  wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control generates an alert to the driver of the equipped vehicle.
Rajakondala teaches wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control generates an alert to the driver of the equipped vehicle ([0022] "node 114a is capable of determining the trajectory of the vehicle 112b based on the messages broadcast by the traffic safety node 114b, the traffic safety node 114a of the vehicle 112a may alert the driver(s) of the vehicle(s) 112a and/or 112b, e.g., if the vehicles are approaching a possible collision.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Sabeti and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.

Claims 11, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeti in view of Daniel, Rajakondala and further in view of Lefevre (US 20160185347).
Regarding claim 11, modified Sabeti teaches a vehicle safety system as discussed above. It does not explicitly teach wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle.
Lefevre teaches wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle ([0055] "By way of example, if the probability of collision calculated for the first vehicle is high, but if the speed of said vehicle remains constant as it approaches the intersection, an advanced driver assistance system may actuate the brake pedal automatically in order to bring the vehicle to a halt, or to reduce its speed considerably").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of Sabeti modified with Daniel and Rajakondala and further modify it with the vehicle communication of Lefevre as it would have been obvious to include a braking system control once a potential collision was determined as it would create a safety redundancy in case the driver did not respond to a haptic alert.

Regarding claim 16, Sabeti teaches a vehicular safety system (vehicle vision system 12), said vehicular safety system comprising:
a driver-side camera disposed at a driver side door of a vehicle equipped with said vehicular safety system and a passenger-side camera disposed at a passenger side door of the equipped vehicle ([0021] "sidewardly/rearwardly facing camera 14c, 
wherein said driver-side camera and said passenger-side camera have respective fields of view exterior the equipped vehicle ([0049] discusses the cameras detecting objects in the field of view of the one or more cameras), and wherein said driver-side camera captures image data and said passenger-side camera captures image data ([0021] processor 18 that is operable to process image data captured by the cameras);
a control disposed at the equipped vehicle ([0021] a control or electronic control unit or processor 18) and comprising a processor that processes image data captured by said driver-side camera and image data captured by said passenger-side camera ([0021] processor 18 that is operable to process image data captured by the cameras);
wherein said control, responsive to processing at said processor of image data captured by said driver-side camera and image data captured by said passenger-side camera, determines a potential hazardous condition at the driver side door and/or the passenger side door ([0041] discusses detecting the presence or approach of a pedestrian or bicycle to determine if the detected object may collide with the door of the vehicle if the door is opened with the object collision being interpreted as a potentially hazardous condition);
wherein the determined potential hazardous condition comprises a determination that the driver-side door or the passenger-side door, when opening, will impact an object detected at the respective driver-side door or the passenger-side door ([0041] The present invention thus is operable to detect the presence or approach of a 
wherein, responsive to determination of the potential hazardous condition, said control controls the equipped vehicle to mitigate the potential hazardous condition by one selected from the group consisting of (i) limiting opening of the respective driver-side door or the passenger-side door and (ii) generating an alert at the respective driver-side door or the passenger-side door ([0022] The door open protection function of the present invention monitors objects that are in the path of a door open trajectory and warns the driver or passenger of the vehicle or may limit or restrict door opening (whereby the driver or passenger could override the door opening restriction)); 
wherein said control receives image data captured by at least one other camera disposed at the equipped vehicle ([0022] discusses the image processor being operable to receive image data from one or more cameras),
Sabeti does not teach wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching, and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle; 
wherein the intersection comprises an intersection selected from the group consisting of (i) an intersection in a parking lot that the equipped vehicle is at and (ii) an intersection of two roads, one of which the equipped vehicle is traveling along; and 
wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control (i) generates an alert to the driver of the equipped vehicle and/or (ii) controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle;
wherein said control, responsive to processing of image data captured by the at least one other camera, determines that an accident not involving the equipped vehicle has occurred within the field of view of the at least one other camera; and wherein said control communicates information pertaining to the determined accident to emergency personnel.
Rajakondala teaches wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching ([0018] "V2I systems may be equipped with additional sensors such as…cameras" [0020] the sensor-equipped node 20 may be provided in or on traffic signals  [0022] vehicles 112a and 112b equipped with safety nodes 114a and 114b and are moving toward traffic light), and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle ([0024] the traffic light node 108 can provide each vehicle 112a, 112b with information as to movement by the other vehicle. The traffic light node 108 tracks the movement of both vehicles 112a, 112b and may broadcast a DSRC alert, for example, if the traffic light node 108 determines that the vehicle 112a is traveling so fast that it could run a red light at the intersection 104 and collide with the vehicle 112b); 
wherein the intersection comprises an intersection selected from the group consisting of (i) an intersection in a parking lot that the equipped vehicle is at ([0020]  and (ii) an intersection of two roads, one of which the equipped vehicle is traveling along (Fig. 2); and 
wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle ([0024] the traffic light node 108 can provide each vehicle 112a, 112b with information as to movement by the other vehicle. The traffic light node 108 tracks the movement of both vehicles 112a, 112b and may broadcast a DSRC alert, for example, if the traffic light node 108 determines that the vehicle 112a is traveling so fast that it could run a red light at the intersection 104 and collide with the vehicle 112b), said control (i) generates an alert to the driver of the equipped vehicle ([0022] "node 114a is capable of determining the trajectory of the vehicle 112b based on the messages broadcast by the traffic safety node 114b, the traffic safety node 114a of the vehicle 112a may alert the driver(s) of the vehicle(s) 112a and/or 112b, e.g., if the vehicles are approaching a possible collision.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of Sabeti and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.
Rajakondala does not teach and/or (ii) controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle;
wherein said control, responsive to processing of image data captured by the at least one other camera, determines that an accident not involving the equipped vehicle has occurred within the field of view of the at least one other camera; and wherein said control communicates information pertaining to the determined accident to emergency personnel. 
Lefevre teaches (ii) controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle [0055] "By way of example, if the probability of collision calculated for the first vehicle is high, but if the speed of said vehicle remains constant as it approaches the intersection, an advanced driver assistance system may actuate the brake pedal automatically in order to bring the vehicle to a halt, or to reduce its speed considerably").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of Sabeti modified with Rajakondala and further modify it with the vehicle communication of Lefevre as it would have been obvious to include a braking system control once a potential collision was determined as it would create a safety redundancy in case the driver did not respond to a haptic alert.
	Lefevre does not explicitly teach wherein said control, responsive to processing of image data captured by the at least one other camera, determines that an accident not involving the equipped vehicle has occurred within the field of view of the at least one other camera; and wherein said control communicates information pertaining to the determined accident to emergency personnel.
	Daniel teaches wherein said control, responsive to processing of image data captured by the at least one other camera, determines that an accident not involving the equipped vehicle has occurred within the field of view of the at least one other camera ([0031] discusses using a camera to determine whether an accident as occurred using object recognition software); and wherein said control communicates information pertaining to the determined accident to emergency personnel ([0006] discusses transmitting traffic conditions determined by the camera to emergency services giving an example of transmitting live video with [0033] discussing this including route information).
Daniel does not explicitly teach using cameras attached to vehicles to determine if an accident has happened. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle camera system of Sabeti and modify it with the accident determination of Daniel as the use of cameras on vehicles is known in the art and Daniel teaches that having cameras that detect accidents and route emergency services to those accidents allows for emergency services to arrive at the scene of an accident more quickly and be able to assess the scene before they arrive [0005].

Regarding claim 17, modified Sabeti teaches a vehicle safety system as discussed above. Sabeti does not explicitly teach wherein said control communicates information pertaining to the determined accident to emergency personnel, and wherein the communicated information includes location data associated with the location of the accident.
wherein said control communicates information pertaining to the determined accident to emergency personnel, and wherein the communicated information includes location data associated with the location of the accident ([0006] discusses transmitting traffic conditions determined by the camera to emergency services with [0033] discussing this including route information with this route information including algorithms using GPS devices with these being interpreted as location data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle vision safety system of Sabeti and modify it with the accident determination of Daniel as the use of cameras on vehicles is known in the art and Daniel teaches that having cameras that detect accidents and route emergency services to those accidents allows for emergency services to arrive at the scene of an accident more quickly and be able to assess the scene before they arrive [0005].

Regarding claim 19, modified Sabeti teaches a vehicle safety system as discussed above. It does not explicitly teach wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control generates an alert to the driver of the equipped vehicle.
Rajakondala teaches wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control generates an alert to the driver of the equipped vehicle ([0022] "node 114a is capable of determining the trajectory of the vehicle 112b based on the messages broadcast by the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Sabeti and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.

Regarding claim 20, modified Sabeti teaches a vehicle safety system as discussed above. It does not explicitly teach wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle.
Lefevre teaches wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle ([0050]-[0055] discussing an example embodiment where the vehicle is approaching an intersection with [0055] "By way of example, if the probability of collision calculated for the first vehicle is high, but if the speed of said vehicle remains constant as it approaches the intersection, an advanced driver assistance system may actuate the brake pedal automatically in order to bring the vehicle to a halt, or to reduce its speed considerably").
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sabeti in view of Daniel and further in view of Rajakondala.
Regarding claim 15, modified Sabeti teaches a vehicle safety system as discussed above. It does not explicitly teach wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching, and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle. 
Rajakondala teaches wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching ([0018] "V2I systems may be equipped with additional sensors such as…cameras" [0020] the sensor-equipped node 20 may be provided in or on traffic signals  [0022] vehicles 112a and 112b equipped with safety nodes 114a and 114b and are moving toward traffic light), and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle ([0024] the traffic light node 108 can provide each vehicle 112a, 112b with information as to movement by the other vehicle. The traffic 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Sabeti and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sabeti in view of Daniel, Rajakondala, Lefevre and further in view of Nishida.
Regarding claim 18, modified Sabeti teaches a vehicle safety system as discussed above. Daniel further teaches transmitting live video to emergency services as described above. It does not explicitly teach wherein said control communicates information pertaining to the determined accident to emergency personnel, and wherein the communicated information includes image information derived from image data captured by the at least one other camera disposed at the equipped vehicle.
Nishida teaches wherein said control communicates information pertaining to the determined accident to emergency personnel, and wherein the communicated information includes image information derived from image data captured by the at least one other camera disposed at the equipped vehicle ((23) the emergency notification devices sends message to the notification center 300 (step S16) Figs. 3A, 4A and 4B - 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Sabeti and further modify it with the emergency notification of Nishida as the image data can be used to explain the extent and cause of the accident. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M.J./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666